UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period:	April 30, 2016 Item 1. Schedule of Investments: Putnam Low Volatility Equity Fund The fund's portfolio 4/30/16 (Unaudited) COMMON STOCKS (96.8%) (a) Shares Value Aerospace and defense (6.3%) Boeing Co. (The) 3,228 $435,134 BWX Technologies, Inc. 2,146 71,655 General Dynamics Corp. 4,812 676,182 Honeywell International, Inc. 238 27,196 Lockheed Martin Corp. 215 49,962 Northrop Grumman Corp. 3,333 687,465 Raytheon Co. 5,168 652,977 Air freight and logistics (1.9%) United Parcel Service, Inc. Class B 7,334 770,583 Airlines (0.1%) Southwest Airlines Co. 485 21,636 Auto components (0.4%) Gentex Corp. 1,728 27,717 Visteon Corp. 1,870 148,983 Banks (4.7%) PNC Financial Services Group, Inc. (The) 6,307 553,628 Popular, Inc. (Puerto Rico) 2,559 76,053 TCF Financial Corp. 4,367 59,566 U.S. Bancorp 6,131 261,732 Wells Fargo & Co. 20,168 1,007,997 Beverages (3.1%) Constellation Brands, Inc. Class A 4,165 649,990 PepsiCo, Inc. 5,960 613,642 Chemicals (0.8%) Ecolab, Inc. 865 99,458 Scotts Miracle-Gro Co. (The) Class A 825 58,394 Sherwin-Williams Co. (The) 542 155,722 Commercial services and supplies (1.4%) Copart, Inc. (NON) 1,834 78,569 Waste Management, Inc. 8,469 497,893 Communications equipment (3.5%) Brocade Communications Systems, Inc. 12,265 117,867 Cisco Systems, Inc. 33,674 925,698 Juniper Networks, Inc. 17,999 421,177 Consumer finance (3.7%) Capital One Financial Corp. 9,829 711,521 Discover Financial Services 1,177 66,230 SLM Corp. (NON) 16,386 110,933 Synchrony Financial (NON) 21,513 657,652 Containers and packaging (1.8%) AptarGroup, Inc. 795 60,420 Avery Dennison Corp. 3,670 266,479 Bemis Co., Inc. 1,838 92,231 Crown Holdings, Inc. (NON) 1,961 103,855 Graphic Packaging Holding Co. 9,558 126,930 Sonoco Products Co. 1,618 75,868 Diversified consumer services (0.3%) ServiceMaster Global Holdings, Inc. (NON) 3,673 140,749 Diversified financial services (0.6%) Voya Financial, Inc. 7,022 228,004 Diversified telecommunication services (2.9%) AT&T, Inc. 8,748 339,597 Verizon Communications, Inc. 16,859 858,797 Electric utilities (3.2%) American Electric Power Co., Inc. 4,343 275,781 PG&E Corp. 6,769 393,956 Southern Co. (The) 13,344 668,534 Electronic equipment, instruments, and components (0.4%) Dolby Laboratories, Inc. Class A 985 46,896 Ingram Micro, Inc. Class A 3,272 114,356 Energy equipment and services (1.5%) Frank's International NV (Netherlands) (S) 1,720 28,638 Schlumberger, Ltd. 7,170 576,038 Food and staples retail (2.5%) Kroger Co. (The) 16,251 575,123 Sysco Corp. 9,009 415,045 Wal-Mart Stores, Inc. 438 29,289 Food products (0.6%) Hormel Foods Corp. 6,288 242,402 Health-care providers and services (4.9%) AmerisourceBergen Corp. 6,327 538,428 Cardinal Health, Inc. 6,036 473,585 DaVita HealthCare Partners, Inc. (NON) 4,125 304,838 McKesson Corp. 3,464 581,328 MEDNAX, Inc. (NON) 1,515 108,004 Hotels, restaurants, and leisure (2.2%) Hyatt Hotels Corp. Class A (NON) 1,462 70,001 McDonald's Corp. 6,638 839,641 Household products (1.4%) Clorox Co. (The) 397 49,716 Colgate-Palmolive Co. 7,559 536,084 Insurance (3.2%) Allied World Assurance Co. Holdings AG 3,739 133,034 American Financial Group, Inc. 1,326 91,640 Aspen Insurance Holdings, Ltd. 1,606 74,438 Assurant, Inc. 643 54,379 Endurance Specialty Holdings, Ltd. 1,077 68,906 Everest Re Group, Ltd. 693 128,136 Hanover Insurance Group, Inc. (The) 250 21,440 ProAssurance Corp. 1,055 50,355 Reinsurance Group of America, Inc. 860 81,889 RenaissanceRe Holdings, Ltd. 1,048 116,234 Validus Holdings, Ltd. 2,293 105,684 XL Group PLC 11,530 377,377 Internet software and services (1.5%) eBay, Inc. (NON) 24,152 590,033 Match Group, Inc. (NON) (S) 3,277 37,358 IT Services (9.4%) Accenture PLC Class A 5,717 645,564 Amdocs, Ltd. 2,907 164,362 Automatic Data Processing, Inc. 7,979 705,663 Broadridge Financial Solutions, Inc. 2,145 128,357 Computer Sciences Corp. 2,392 79,247 CoreLogic, Inc. (NON) 1,764 62,587 CSRA, Inc. 2,718 70,559 DST Systems, Inc. 2,539 306,407 Fidelity National Information Services, Inc. 2,445 160,881 Fiserv, Inc. (NON) 3,935 384,528 Gartner, Inc. (NON) 1,301 113,408 Genpact, Ltd. (NON) 2,804 78,204 Leidos Holdings, Inc. (S) 1,616 80,170 Paychex, Inc. 10,253 534,386 Vantiv, Inc. Class A (NON) 6,657 363,073 Life sciences tools and services (2.7%) Bio-Rad Laboratories, Inc. Class A (NON) 433 61,421 Charles River Laboratories International, Inc. (NON) 674 53,428 PerkinElmer, Inc. 2,605 131,344 Thermo Fisher Scientific, Inc. 4,915 708,989 Waters Corp. (NON) 1,254 163,221 Machinery (0.5%) Allison Transmission Holdings, Inc. 7,607 219,158 Media (2.9%) John Wiley & Sons, Inc. Class A 832 41,259 Liberty Braves Group Class A (NON) 273 4,270 Liberty Media Group Class A (NON) 684 12,517 Liberty SiriusXM Group Class A (NON) 2,880 94,378 MSG Networks, Inc. Class A (NON) 2,178 37,222 News Corp. Class B 2,412 31,260 Omnicom Group, Inc. 278 23,066 Sirius XM Holdings, Inc. (NON) (S) 90,412 357,127 Thomson Reuters Corp. (Canada) 3,623 149,014 Twenty-First Century Fox, Inc. 14,606 439,933 Multiline retail (3.4%) Dollar General Corp. 8,409 688,781 Target Corp. 9,146 727,107 Oil, gas, and consumable fuels (4.3%) California Resources Corp. 570 1,254 Exxon Mobil Corp. 14,782 1,306,729 Occidental Petroleum Corp. 5,290 405,479 World Fuel Services Corp. 1,319 61,637 Pharmaceuticals (6.0%) Johnson & Johnson 11,027 1,235,900 Merck & Co., Inc. 6,041 331,288 Pfizer, Inc. 28,323 926,445 Real estate investment trusts (REITs) (4.1%) American Capital Agency Corp. 20,323 373,334 Annaly Capital Management, Inc. 8,189 85,329 AvalonBay Communities, Inc. 2,571 454,527 Care Capital Properties, Inc. 1,926 51,366 Chimera Investment Corp. 8,057 114,409 Equity Commonwealth (NON) 2,202 61,458 Four Corners Property Trust, Inc. 2,895 51,386 MFA Financial, Inc. 10,604 73,274 Public Storage 715 175,039 Starwood Property Trust, Inc. 8,903 172,362 Two Harbors Investment Corp. 10,641 83,319 Semiconductors and semiconductor equipment (1.8%) Maxim Integrated Products, Inc. 16,898 603,597 Xilinx, Inc. 2,796 120,452 Software (0.9%) Microsoft Corp. 5,148 256,731 Synopsys, Inc. (NON) 2,829 134,434 Specialty retail (2.5%) AutoZone, Inc. (NON) 751 574,688 Home Depot, Inc. (The) 744 99,614 O'Reilly Automotive, Inc. (NON) 1,397 366,964 Technology hardware, storage, and peripherals (1.3%) Apple, Inc. 5,606 525,506 Textiles, apparel, and luxury goods (1.8%) NIKE, Inc. Class B 12,276 723,547 Tobacco (2.0%) Altria Group, Inc. 13,501 846,648 Water utilities (0.3%) American Water Works Co., Inc. 1,788 130,095 Total common stocks (cost $36,892,237) PURCHASED OPTIONS OUTSTANDING (1.7%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Apr-17/$180.00 $33,573 $240,878 SPDR S&P rust (Put) Mar-17/175.00 33,474 179,090 SPDR S&P rust (Put) Feb-17/156.00 33,474 87,109 SPDR S&P rust (Put) Jan-17/145.00 30,571 47,724 SPDR S&P rust (Put) Dec-16/164.00 30,571 77,589 SPDR S&P rust (Put) Nov-16/170.00 30,571 75,920 Total purchased options outstanding (cost $1,271,898) SHORT-TERM INVESTMENTS (3.4%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.58% (d) 431,500 $431,500 Putnam Short Term Investment Fund 0.44% (AFF) 462,045 462,045 SSgA Prime Money Market Fund Class N 0.41% (P) 520,000 520,000 Total short-term investments (cost $1,413,545) TOTAL INVESTMENTS Total investments (cost $39,577,680) (b) WRITTEN OPTIONS OUTSTANDING at 4/30/16 (premiums $32,483) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) May-16/$213.50 $38,701 $15,992 SPDR S&P rust (Call) May-16/215.00 28,629 2,904 SPDR S&P rust (Call) May-16/211.00 28,117 2,729 Total Key to holding's abbreviations ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2015 through April 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $41,263,038. (b) The aggregate identified cost on a tax basis is $39,661,150, resulting in gross unrealized appreciation and depreciation of $3,649,000 and $1,235,865, respectively, or net unrealized appreciation of $2,413,135. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $375,842 $9,551,014 $9,464,811 $660 $462,045 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $425,058, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $431,500. Certain of these securities were sold prior to the close of the reporting period. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $19,952 to cover certain derivative contracts. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to generate additional income for the portfolio, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $15,992 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $5,597,838 $— $— Consumer staples 3,957,939 — — Energy 2,379,775 — — Financials 6,732,631 — — Health care 5,618,219 — — Industrials 4,188,410 — — Information technology 7,771,501 — — Materials 1,039,357 — — Telecommunication services 1,198,394 — — Utilities 1,468,366 — — Total common stocks — — Purchased options outstanding — 708,310 — Short-term investments 982,045 431,500 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding — (21,625) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts 708,310 21,625 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Written equity option contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Citibank, N.A. JPMorgan Chase Bank N.A. Total Assets: Purchased options# — 403,907 304,403 708,310 Total Assets $— $403,907 $304,403 $708,310 Liabilities: Written options# 15,992 5,633 — 21,625 Total Liabilities $15,992 $5,633 $— $21,625 Total Financial and Derivative Net Assets $(15,992) $398,274 $304,403 $686,685 Total collateral received (pledged)##† $— $250,000 $270,000 Net amount $(15,992) $148,274 $34,403 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 28, 2016
